Citation Nr: 1710988	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  15-00 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to restoration of a 10 percent disability rating for scar residuals of cyst removal in the posterior trunk area, effective October 31, 2013.


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1956 to December 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.
 
A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In a July 2016 rating decision, the RO granted restoration of the Veteran's 10 percent rating for scar residuals of cyst removal in the posterior trunk area, effective October 31, 2013.


CONCLUSION OF LAW

The claim for restoration of a 10 percent rating for scar residuals of cyst removal in the posterior trunk area, effective October 31, 2013, has already been granted and is dismissed.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).




REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2012 rating decision, the Appeals Management Center (AMC) in Washington, D.C., granted entitlement to service connection for scar residuals of cyst removal in the posterior trunk area, and assigned a 10 percent rating, effective March 7, 2012.  In a January 2014 rating decision, the RO reduced the Veteran's rating for the scar residuals from 10 percent to noncompensable, effective October 31, 2013.  The Veteran filed a notice of disagreement with the January 2014 decision.  Subsequently, in a July 2016 rating decision, the RO increased the Veteran's rating for the scar residuals from noncompensable to 10 percent, again effective October 31, 2013.  

The Board notes the Veteran filed a notice of disagreement with the RO's January 2014 decision to reduce his rating from 10 percent to noncompensable.  A review of the record does not show the Veteran has asserted entitlement to a rating higher than 10 percent for his service-connected scar residuals at any time.  The Board notes the RO's July 2016 rating decision effectively restored the Veteran's original 10 percent rating throughout the period of the claim.  As such, the Board finds the July 2016 decision represents a full award of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Thus, the matter is not in appellate status.  Id.  As the July 2016 decision constitutes a full grant of the benefit sought on appeal, no further consideration is necessary, and dismissal of the appeal is in order.


ORDER

The claim of entitlement to restoration of a 10 percent rating for scar residuals of cyst removal in the posterior trunk area, effective October 31, 2013, is dismissed.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


